El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
El 30 de noviembre de 1939 la Corte de Distrito de San Juan dictó resolución declarando al menor recurrente Boris Rafaello Negretti “judicialmente emancipado ,sin excepción alguna para todos los efectos de ley, pudiendo dicbo menor de abora en adelante, regir su persona y bienes como si fuera mayor de edad.”
Cerca de un año después, el 9 de septiembre de 1940, el menor emancipado otorgó ante notario una escritura por virtud de la cual aparece comprando cierto solar de Santurce. Presentada la escritura en el Registro de la Propiedad, el registrador la inscribió “con el defecto subsanable de no estar anotada la emancipación en el Registro Civil.”
En el caso de Córdova v. Registrador, 55 D.P.R. 739, deci-dió esta corte, copiando del resumen, que:
“Cuando se acude al Registro de la Propiedad pidiendo la inscrip-ción de un contrato realizado a virtud de una emancipación, debe acreditarse que la emancipación se inscribió previamente en el Re-gistro Civil. No constando la previa inscripción, el registrador actúa *662correctamente al llamar la atención sobre ello a los futuros contra-tantes. ’ ’
El recurrente sostiene que esa decisión es aplicable úni-camente a las emancipaciones por concesión del padre o de la madre que ejerza la patria potestad y no a las judiciales.
El título XI del libro primero del Código Civil Español-trata de la emancipación y de la mayor edad. Su artículo 314 dispone:
“La emancipación tiene lugar:
“Io. Por el matrimonio del menor.
“2o. Por la mayor edad.
“3o. Por concesión del padre o de la madre que ejerza la patria potestad.”
Al revisarse dicho código en 1902 el legislador puertorri-queño agregó un medio más de emancipación, el de la conce-sión judicial. Dice el artículo 302 del Código Civil Revisado, que es el primero del título XI del libro primero:
“La ley reconoce cuatro clases de emancipación:
“1. La emancipación que confiere poder para la administración de los bienes.
“2. La emancipación por el matrimonio.
“3. La emancipación por concesión judicial.
“4. La emancipación por la mayor edad.”
Ese artículo fué enmendado en 1930 y es hoy el 232 del Código Civil, ed. 1930. Dispone:
“La ley reconoce cuatro clases de emancipación:
“1. La emancipación por concesión del padre o de la madre que ejerza la patria potestad.
“2. La emancipación por el matrimonio.
“3. La emancipación por concesión judicial.
“4. La emancipación por la mayor edad.”
Y el propio legislador que agregó el nuevo medio, dispuso expresamente también que la emancipación por concesión judicial “deberá . . . anotarse en el registro civil.” Artículo 245 del Código Civil, ed. 1930.
*663Y luego, que “el registro del estado civil comprenderá las inscripciones o anotaciones de nacimientos, matrimonios, emancipaciones, reconocimientos y legitimaciones, y defuncio-nes,” (artículo 249 del Código Civil, ed. 1930) sin hacer dis-tinción alguna con respecto a la clase de emancipación.
El precepto sobre anotación es mandatorio. La emanci-pación debe anotarse y el registrador está justificado al exigir que se le demuestre que la ley fué cumplida.
Creemos, en tal virtud, que la decisión en el caso de Córdova v. Registrador, supra, aunque rendida en relación con una emancipación hecha por concesión de los padres, sentó una regla general aplicable a toda clase de emancipaciones y por consiguiente a las judiciales.
Ahora bien, ¿debe calificarse la omisión de defecto sub-sanable ? Estrictamente no debe, a nuestro juicio.
Un caso semejante ya resuelto por esta corte sostiene la contestación que acabamos desdar a la pregunta formulada por nosotros mismos. Nos referimos al de Quiñones. v. Registrador, 54 D.P.R. 122, 126, en el que dijimos:
“Sabemos que el registrador se negó a inscribir el contrato por el solo motivo de la no presentación del plano. ¿Pudo hacerlo? La Resolución Conjunta por su sección 2 ordena que ‘no se admitirá en los registros de la propiedad . . . ninguna copia de planos que no haya sido previamente aprobada por el Comisionado del Interior de Puerto Rico’ y luego por la 7 prescribe que 'de toda segregación o agrupación que se haga de cualquier finca o fincas, deberá presen-tarse plano, haciendo constar en él la parte segregada o las fincas que se agrupen.’
“Se limita, pues, a imponer una obligación que debe cumplirse. No ordena que su falta de cumplimiento impida la inscripción del contrato que guarda relación con la misma.
“Siendo ello así, debemos recurrir a la propia Ley Hipotecaria para conocer cuáles son los casos en que debe negarse la inscripción o verificarse haciendo constar el defecto o los defectos subsanables que el registrador advierta.
“Dice el artículo 65 de dicha Ley Hipotecaria tal como fué en-mendado por la Ley Núm. 20 de 9 de julio de 1936 (Leyes de ese *664año, Tercera Legislatura Extraordinaria, pág. 153), en lo pertinente (itálicas nuestras) :
“ ‘Artículo 65. — Serán faltas subsanables las que afecten a la validez del mismo titulo, sin producir necesariamente la nulidad de la obligación en él constituida.
“ ‘Los registradores no suspenderán por defectos subsanables la inscripción, anotación o cancelación de ningún título. En la inscrip-ción barán constar los defectos que contenga el título y en cualquier tiempo en que se presente la documentación para subsanarlo, se hará constar la subsanaeión por medio de nota marginal.
“ ‘Serán faltas no subsanables las que produzcan necesariamente la nulidad de la obligación.’
“Por el hecho de no levantarse el plano, ni por el de no presen-tarse en el registro, no se produce necesariamente la nulidad del contrato que se trata de inscribir, no pudiendo, por tanto, calificarse la falta de insubsanable. Tampoco puede sostenerse que la falta de presentación del plano afecte la validez del título. Estrictamente tampoco podría calificarse el defecto de subsanable.
“Ahora, bien, se trata de un deber impuesto por la ley dejado de cumplir y nos parece que lo lógico es que el registrador haga constar dicha falta de cumplimiento a fin de que los libros del re-gistro, de acuerdo con el propósito fundamental de dicha institución, hablen claro y adviertan a los futuros contratantes en relación con el inmueble que hay algo omitido que para su beneficio pueden exi-gir que se supla, y es en este sentido que la falta de presentación del plano puede y debe anotarse a nuestro juicio como defecto subsana-ble ya que en verdad es algo que se está obligado a hacer y no se hizo y que puede perfectamente hacerse luego, corrigiéndose enton-ces la omisión.”
En el caso de Córdova v. Registrador, supra, fuimos más lejos y prescindimos de la calificación del defecto como sub-sanable, limitándonos a resolver que el deber del registrador quedaba cumplido llamando simplemente la atención sobre la omisión, teniendo en cuenta que ya esta propia corte había decidido en el caso de Travieso v. McCormick, 54 D.P.R. 328, 334, que la emancipación como acto jurídico es válida sin que sea inscrita.

En tal virtud, la resolución que procede diotar es la de revocar la nota recurrida en tanto en cuanto califica de defecto 
*665
subsanable el no haberse demostrado que la emancipación del menor otorgante del docivmento contentivo del contrato ins-crito estuviera anotada en el Registro Civil, debiendo limitarse el Registrador a llamar la atención sobre es,a circwnstancia a los fines que fueren procedentes.